--------------------------------------------------------------------------------

SECURITIES PURCHASE AGREEMENT

This Securities Purchase Agreement (this “Agreement”) is dated as of
______________, 2016, by and among China BAK Battery, Inc., a Nevada corporation
(the “Company”) and the investors identified on the signature pages hereto
(each, an “Investor” and collectively, the “Investors”).

WHEREAS, subject to the terms and conditions set forth in this Agreement and in
reliance upon the applicable exemptions from securities registration under the
Securities Act (as defined below), the Company desires to issue and sell to each
Investor, and each Investor, severally and not jointly, desires to purchase from
the Company certain securities of the Company, as more fully described in this
Agreement, and

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and each Investor agree
as follows:

ARTICLE 1.
DEFINITIONS

1.1.                  Definitions. In addition to the terms defined elsewhere in
this Agreement, for all purposes of this Agreement, the following terms shall
have the meanings indicated in this Section 1.1:

“Action” means any action, suit, inquiry, notice of violation, proceeding
(including any partial proceeding such as a deposition) or investigation pending
or threatened in writing against or affecting the Company, any Subsidiary or any
of their respective properties before or by any court, arbitrator, governmental
or administrative agency, regulatory authority (federal, state, county, local or
foreign), stock market, stock exchange or trading facility.

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 144.

“Business Day” means any day except Saturday, Sunday and any day which is a
federal legal holiday or a day on which banking institutions in the State of New
York or the province of Liaoning in the People’s Republic of China are
authorized or required by law or other governmental action to close.

“Closing” means the closing of the purchase and sale of the Shares pursuant to
Article 2.

“Closing Date” means the Business Day on which all of the conditions set forth
in Sections 5.1 and 5.2 hereof are satisfied, or such other date as the parties
may agree.

“Commission” means the Securities and Exchange Commission.

--------------------------------------------------------------------------------

“Common Stock” means the common stock of the Company, par value $0.001 per
share, and any securities into which such common stock may hereafter be
reclassified or for which it may be exchanged as a class.

“Exchange Act” means the Securities Exchange Act of 1934, as amended. “GAAP”
means U.S. generally accepted accounting principles.

“Governmental Body” shall mean any: (a) nation, state, commonwealth, province,
territory, county, municipality, district or other jurisdiction of any nature;
(b) federal, state, local, municipal, foreign or other government; or (c)
governmental or quasi-governmental authority of any nature (including any
governmental or administrative division, department, agency, commission,
instrumentality, official, organization, unit, body or entity) and any court or
other tribunal.

“Investment Amount” means, with respect to each Investor, the Investment Amount
indicated on such Investor’s signature page to this Agreement.

“Lien” means any lien, charge, encumbrance, security interest, right of first
refusal, right of participation or other restrictions of any kind.

“Material Adverse Effect” means any of (i) a material and adverse effect on the
legality, validity or enforceability of any Transaction Document, (ii) a
material and adverse effect on the results of operations, assets, prospects,
business or condition (financial or otherwise) of the Company and the
Subsidiaries, taken as a whole, or (iii) an adverse impairment to the Company’s
ability to perform on a timely basis its obligations under any Transaction
Document.

“New York Courts” means the state and federal courts sitting in the City of New
York, Borough of Manhattan.

“Outside Date” means the thirtieth calendar day (if such calendar day is a
Business Day and if not, then the first Business Day following such thirtieth
calendar day) following the date of this Agreement.

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“Securities Act” means the Securities Act of 1933, as amended.

2

--------------------------------------------------------------------------------

“Shares” means the shares of Common Stock being offered and sold to the
Investors by the Company hereunder.

“Short Sales” include, without limitation, all “short sales” as defined in Rule
200 promulgated under Regulation SHO under the Exchange Act and all types of
direct and indirect stock pledges, forward sale contracts, options, puts, calls,
swaps and similar arrangements (including on a total return basis), and sales
and other transactions through non-US broker dealers or foreign regulated
brokers.

“Subsidiary” means any “significant subsidiary” as defined in Rule 1-02(w) of
the Regulation S-X promulgated by the Commission under the Exchange Act.

“Trading Day” means (i) a day on which the Common Stock is traded on a Trading
Market (other than the OTC Bulletin Board), or (ii) if the Common Stock is not
listed on a Trading Market (other than the OTC Bulletin Board), a day on which
the Common Stock is traded in the over-the-counter market, as reported by the
OTC Bulletin Board, or (iii) if the Common Stock is not quoted on any Trading
Market, a day on which the Common Stock is quoted in the over-the-counter market
as reported by the Pink Sheets LLC (or any similar organization or agency
succeeding to its functions of reporting prices); provided, that in the event
that the Common Stock is not listed or quoted as set forth in (i), (ii) and
(iii) hereof, then Trading Day shall mean a Business Day.

“Trading Market” means whichever of the New York Stock Exchange, the NYSE MKT
LLC, the NASDAQ Global Select Market, the NASDAQ Global Market, the NASDAQ
Capital Market or OTC Bulletin Board on which the Common Stock is listed or
quoted for trading on the date in question.

“Transaction Documents” means this Agreement and any other documents or
agreements executed in connection with the transactions contemplated hereunder.

ARTICLE 2.
PURCHASE AND SALE

2.1.                  Closing. Subject to the terms and conditions set forth in
this Agreement, at the Closing the Company shall issue and sell to each
Investor, and each Investor shall, severally and not jointly, purchase from the
Company, the Shares in the respective amounts set forth below the Investors’
names on the signature pages hereto for the Investment Amount. The Closing shall
take place at the offices of the Company, BAK Industrial Park, Meigui Street,
Huayuankou Economic Zone, Dalian City, Liaoning Province, China, 116422, at
10:00 A.M. local time on the Closing Date or at such other location as the
parties may agree.

2.2.                  Closing Deliveries.

(a)                  At the Closing, the Company shall deliver or cause to be
delivered to each Investor the following (the “Company Deliverables”):

3

--------------------------------------------------------------------------------

(i)                   a copy of certificate representing the number of Shares
purchased by such Investor set forth on such Investor's signature page attached
hereto; and (ii) this Agreement duly signed by the Company.

(b)                   At the Closing, each Investor shall deliver or cause to be
delivered the following (collectively, the “Investors Deliverables”):

(i)                   the Investment Amount in immediately available funds, by
wire transfer to an account designated in writing by the Company for such
purpose;

(ii)                   this Agreement duly signed by such Investor; and

(iii)                   the Investor Questionnaire in the form attached as
Exhibit A to this Agreement duly completed by such Investor.

(c)                   At or within 10 Business Days following the Closing, the
Company shall deliver or cause to be delivered to each Investor a certificate or
certificates representing that number of Shares to be issued and sold at Closing
to such Investor, determined under this Section 2.2(a)(i), registered in the
name of such Investor.

ARTICLE 3.
REPRESENTATIONS AND WARRANTIES

3.1.                   Representations and Warranties of the Company. The
Company hereby makes the following representations and warranties to each
Investor as of the date hereof and the Closing Date:

(a)                   Subsidiaries. The Company has no direct or indirect
Subsidiaries other than as specified in the SEC Reports (as defined below). The
Company owns, directly or indirectly, all of the capital stock of each
Subsidiary free and clear of any and all Liens, and all the issued and
outstanding shares of capital stock of each Subsidiary are validly issued and
are fully paid, non-assessable and free of preemptive and similar rights.

(b)                   Organization and Qualification. The Company and each
Subsidiary are duly incorporated or otherwise organized, validly existing and in
good standing under the laws of the jurisdiction of its incorporation or
organization (as applicable), with the requisite power and authority to own and
use its properties and assets and to carry on its business as currently
conducted. Neither the Company nor any Subsidiary is in violation of any of the
provisions of its respective certificate or articles of incorporation, bylaws or
other organizational or charter documents. The Company and each Subsidiary are
duly qualified to conduct its respective businesses and are in good standing as
a foreign corporation or other entity in each jurisdiction in which the nature
of the business conducted or property owned by it makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, could not, individually or in the aggregate, have or reasonably
be expected to result in a Material Adverse Effect.

4

--------------------------------------------------------------------------------

(c)                   Authorization; Enforcement. The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by each of the Transaction Documents and otherwise to carry out its
obligations thereunder. The execution and delivery of each of the Transaction
Documents by the Company and the consummation by it of the transactions
contemplated thereby have been duly authorized by all necessary action on the
part of the Company and no further action is required by the Company in
connection therewith. Each Transaction Document has been (or upon delivery will
have been) duly executed by the Company and, when delivered in accordance with
the terms hereof, will constitute the valid and binding obligation of the
Company enforceable against the Company in accordance with its terms, except as
such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application.

(d)                   No Conflicts. The execution, delivery and performance of
the Transaction Documents by the Company and the consummation by the Company of
the transactions contemplated thereby do not and will not (i) conflict with or
violate any provision of the Company’s or any Subsidiary’s certificate or
articles of incorporation, bylaws or other organizational or charter documents
as in effect on the date hereof, or (ii) conflict with, or constitute a default
(or an event that with notice or lapse of time or both would become a default)
under, or give to others any rights of termination, amendment, acceleration or
cancellation (with or without notice, lapse of time or both) of, any agreement,
credit facility, debt or other instrument (evidencing a Company or Subsidiary
debt or otherwise) or other understanding to which the Company or any Subsidiary
is a party or by which any property or asset of the Company or any Subsidiary is
bound or affected, or (iii) result in a violation of any law, rule, regulation,
order, judgment, injunction, decree or other restriction of any court or
governmental authority to which the Company or a Subsidiary is subject
(including federal and state securities laws and regulations), or by which any
property or asset of the Company or a Subsidiary is bound or affected; except in
the case of each of clauses (ii) and (iii), such as could not, individually or
in the aggregate, have or reasonably be expected to result in a Material Adverse
Effect.

(e)                   Filings, Consents and Approvals. The Company is not
required to obtain any consent, waiver, authorization or order of, give any
notice to, or make any filing or registration with, any United States or
People’s Republic of China court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by the Company of the Transaction Documents, other than
(i) filings required by state securities laws, (ii) if required, the filing with
NASDAQ of an applicable additional shares listing application relating to the
Shares issuable hereunder, (iii) if required, the filing of a Notice of Sale of
Securities on Form D with the Commission under Regulation D of the Securities
Act, (iv) the filings required in accordance with Section 4.4 and (v) those that
have been made or obtained prior to the date of this Agreement.

(f)                   Issuance of the Shares. The Shares have been duly
authorized and, when issued and paid for in accordance with the Transaction
Documents, will be duly and validly issued, fully paid and nonassessable, free
and clear of all Liens. The Company has reserved from its duly authorized
capital stock the shares of Common Stock issuable pursuant to this Agreement in
order to issue the Shares.

5

--------------------------------------------------------------------------------

(g)                   Capitalization. The number of shares and type of all
authorized, issued and outstanding capital stock of the Company, and all shares
of Common Stock reserved for issuance under the Company’s various option and
incentive plans, all shares of capital stock of the Company issuable and
reserved for issuance pursuant to securities exercisable for, or convertible
into or exchangeable for any shares of capital stock of the Company, is
specified in the SEC Reports. Except as specified in the SEC Reports, no
securities of the Company are entitled to preemptive or similar rights, and no
Person has any right of first refusal, preemptive right, right of participation,
or any similar right to participate in the transactions contemplated by the
Transaction Documents. Except as specified in the SEC Reports, there are no
outstanding options, warrants, scrip rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities, rights or
obligations convertible into or exchangeable for, or giving any Person any right
to subscribe for or acquire, any shares of Common Stock, or contracts,
commitments, understandings or arrangements by which the Company or any
Subsidiary is or may become bound to issue additional shares of Common Stock, or
securities or rights convertible or exchangeable into shares of Common Stock.
The issue and sale of the Shares hereunder will not, immediately or with the
passage of time, obligate the Company to issue shares of Common Stock or other
securities to any Person (other than the Investors) and will not result in a
right of any holder of Company securities to adjust the exercise, conversion,
exchange or reset price under such securities.

(h)                   SEC Reports; Financial Statements. To the knowledge of the
Company, the Company has filed all reports required to be filed by it under the
Securities Act and the Exchange Act, including pursuant to Section 13(a) or
15(d) thereof, for the twelve months preceding the date hereof (or such shorter
period as the Company was required by law to file such reports) (the foregoing
materials being collectively referred to herein as the “SEC Reports”) on a
timely basis or has timely filed a valid extension of such time of filing and
has filed any such SEC Reports prior to the expiration of any such extension. As
of their respective dates, the SEC Reports complied in all material respects
with the requirements of the Securities Act and the Exchange Act and the rules
and regulations of the Commission promulgated thereunder, and none of the SEC
Reports, when filed, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading. The financial statements of the Company included
in the SEC Reports comply in all material respects with applicable accounting
requirements and the rules and regulations of the Commission with respect
thereto as in effect at the time of filing. Such financial statements have been
prepared in accordance with GAAP applied on a consistent basis during the
periods involved, except as may be otherwise specified in such financial
statements or the notes thereto, and fairly present in all material respects the
financial position of the Company and its consolidated Subsidiaries as of and
for the dates thereof and the results of operations and cash flows for the
periods then ended, subject, in the case of unaudited statements, to normal,
immaterial, year-end audit adjustments.

(i)                   Litigation. There is no Action which (i) adversely affects
or challenges the legality, validity or enforceability of any of the Transaction
Documents or the Shares or (ii) except as specifically disclosed in the SEC
Reports, could, if there were an unfavorable decision, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect. Neither the Company nor any Subsidiary, nor any director or officer
thereof (in his or her capacity as such), is or has been the subject of any
Action involving a claim of violation of or liability under federal or state
securities laws or a claim of breach of fiduciary duty, except as specifically
disclosed in the SEC Reports. There has not been, and to the knowledge of the
Company, there is not pending any investigation by the Commission involving the
Company or any current or former director or officer of the Company (in his or
her capacity as such). The Commission has not issued any stop order or other
order suspending the effectiveness of any registration statement filed by the
Company or any Subsidiary under the Exchange Act or the Securities Act.

6

--------------------------------------------------------------------------------

(j)                   Compliance. Neither the Company nor any Subsidiary (i) is
in default under or in violation of (and no event has occurred that has not been
waived that, with notice or lapse of time or both, would result in a default by
the Company or any Subsidiary under), nor has the Company or any Subsidiary
received notice of a claim that it is in default under or that it is in
violation of, any indenture, loan or credit agreement or any other agreement or
instrument to which it is a party or by which it or any of its properties is
bound (whether or not such default or violation has been waived), (ii) is in
violation of any order of any court, arbitrator or Governmental Body, or (iii)
is or has been in violation of any statute, rule or regulation of any
governmental authority, including without limitation all foreign, federal, state
and local laws relating to taxes, environmental protection, occupational health
and safety, product quality and safety and employment and labor matters, except
in each case as could not, individually or in the aggregate, have or reasonably
be expected to result in a Material Adverse Effect.

(k)                   Regulatory Permits. The Company and the Subsidiaries
possess all certificates, authorizations and permits issued by the appropriate
federal, state, local or foreign regulatory authorities necessary to conduct
their respective businesses as described in the SEC Reports, except where the
failure to possess such permits could not, individually or in the aggregate,
have or reasonably be expected to result in a Material Adverse Effect, and
neither the Company nor any Subsidiary has received any notice of proceedings
relating to the revocation or modification of any such permits.

(l)                   Title to Assets. The Company and the Subsidiaries have
valid land use rights for all real property owned by them that is material to
their respective businesses and good and marketable title in all personal
property owned by them that is material to their respective businesses, in each
case free and clear of all Liens, except for Liens as do not materially affect
the value of such property and do not materially interfere with the use made and
proposed to be made of such property by the Company and the Subsidiaries. Any
real property and facilities held under lease by the Company and the
Subsidiaries are held by them under valid, subsisting and enforceable leases of
which the Company and the Subsidiaries are in compliance, except as could not,
individually or in the aggregate, have or reasonably be expected to result in a
Material Adverse Effect.

(m)                   Material Changes. Since the date of the latest audited
financial statements included within the SEC Reports, except as specifically
disclosed in the SEC Reports, (i) there has been no event, occurrence or
development that has had or that could reasonably be expected to result in a
Material Adverse Effect, (ii) neither the Company nor any Subsidiary has
incurred any material liabilities (direct, indirect, contingent, or otherwise)
other than those incurred in the ordinary course of business consistent with
past practice, (iii) the Company has not altered its method of accounting or the
identity of its auditors, (iv) the Company has not declared or made any dividend
or distribution of cash or other property to its stockholders or purchased,
redeemed or made any agreements to purchase or redeem any shares of its capital
stock, (v) neither the Company nor any Subsidiary has waived any material right
or material debt owed to it, (vi) neither the Company nor any Subsidiary has
changed or amended its certificate or articles of incorporation, bylaws or other
organizational or charter documents, or change any material contract or
arrangement by which the Company or Subsidiary is bound or to which its assets
or properties is subject, and (vii) the Company has not issued any equity
securities to any officer, director, consultant or Affiliate of the Company or
any of its Subsidiaries, except pursuant to existing Company stock option plans
or stock option agreements as disclosed in the Company’s SEC Reports. The
Company does not have pending before the Commission any request for confidential
treatment of information.

7

--------------------------------------------------------------------------------

(n)                   Patents and Trademarks. The Company and its Subsidiaries
have, or have rights to use, all patents, patent applications, trademarks,
trademark applications, service marks, trade names, trade secrets, inventions,
copyrights, licenses and other intellectual property rights and similar rights
as described in the SEC Reports as necessary or material for use in connection
with their respective businesses and which the failure to so have could have a
Material Adverse Effect (collectively, the "Intellectual Property Rights").
Neither the Company nor any Subsidiary has received notice (written or
otherwise) that any of the Intellectual Property Rights used by the Company or
any Subsidiary violates or infringes upon the rights of any Person. To the
knowledge of the Company, all such Intellectual Property Rights are enforceable
and there is no existing infringement by another Person of any of the
Intellectual Property Rights. The Company and its Subsidiaries have taken
reasonable security measures to protect the secrecy, confidentiality and value
of all of their intellectual properties, except where failure to do so could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

(o)                   Internal Accounting Controls. The Company is in material
compliance with the provisions of the Sarbanes-Oxley Act of 2002 currently
applicable to the Company. The Company and the Subsidiaries maintain a system of
internal accounting controls sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management’s general or specific
authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability, (iii) access to assets is permitted only in accordance
with management’s general or specific authorization, and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences. The
Company has established disclosure controls and procedures (as defined in
Exchange Act Rules 13a-15(e) and 15d-15(e)) for the Company and designed such
disclosure controls and procedures to ensure that material information relating
to the Company, including its Subsidiaries, is made known to the certifying
officers by others within those entities, particularly during the period in
which the Company’s Form 10-K or 10-Q, as the case may be, is being prepared.
The Company’s certifying officers have evaluated the effectiveness of the
Company’s controls and procedures in accordance with Item 307 of Regulation S-K
under the Exchange Act for the Company’s most recently ended fiscal quarter or
fiscal year-end (such date, the “Evaluation Date”). The Company presented in its
most recently filed Form 10-K or Form 10-Q the conclusions of the certifying
officers about the effectiveness of the disclosure controls and procedures based
on their evaluations as of the Evaluation Date. Since the Evaluation Date, there
have been no significant changes in the Company’s internal controls (as such
term is defined in Item 308(c) of Regulation S-K under the Exchange Act) or, to
the Company’s knowledge, in other factors that could significantly affect the
Company’s internal controls. The books, records and accounts of the Company
accurately and fairly reflect the transactions in, and dispositions of, the
assets of, and the results of operations of, the Company. The Company maintains
and will continue to maintain a standard system of accounting established and
administered in accordance with GAAP and the applicable requirements of the
Exchange Act.

8

--------------------------------------------------------------------------------

(p)                   Tax Status. Except for matters that would not,
individually or in the aggregate, have or reasonably be expected to result in a
Material Adverse Effect, the Company and each Subsidiary have filed all
necessary federal, state and foreign income and franchise tax returns and have
paid or accrued all taxes shown as due thereon, and to the knowledge of the
Company, the Company has no tax deficiency which has been asserted or threatened
against the Company or any Subsidiary.

(q)                   Solvency. Based on the financial condition of the Company
as of the Closing Date (and assuming that the Closing shall have occurred), (i)
the Company’s fair saleable value of its assets exceeds the amount that will be
required to be paid on or in respect of the Company’s existing debts and other
liabilities (including known contingent liabilities) as they mature, (ii) the
Company’s assets do not constitute unreasonably small capital to carry on its
business for the current fiscal year as now conducted and as proposed to be
conducted including its capital needs taking into account the particular capital
requirements of the business conducted by the Company, and projected capital
requirements and capital availability thereof, and (iii) the current cash flow
of the Company, together with the proceeds the Company would receive, were it to
liquidate all of its assets, after taking into account all anticipated uses of
the cash, would be sufficient to pay all amounts on or in respect of its debt
when such amounts are required to be paid. The Company does not intend to incur
debts beyond its ability to pay such debts as they mature (taking into account
the timing and amounts of cash to be payable on or in respect of its debt).

(r)                   Certain Fees. No brokerage or finder's fees or commissions
are or will be payable by the Company to any broker, financial advisor or
consultant, finder, placement agent, investment banker, bank or other Person
with respect to the transactions contemplated by this Agreement. The Investors
shall have no obligation with respect to any fees or with respect to any claims
made by or on behalf of other Persons for fees of a type contemplated in this
Section 3.1(r) that may be due in connection with the transactions contemplated
by the Transaction Documents.

(s)                   Private Placement. Assuming the accuracy of the Investors'
representations and warranties set forth in Section 3.2, no registration under
the Securities Act is required for the offer and sale of the Shares by the
Company to the Investors as contemplated hereby. The issuance and sale of the
Shares hereunder do not contravene the rules and regulations of the Trading
Market.

(t)                   Investment Company. The Company is not, and is not an
Affiliate of, and immediately after receipt of payment for the Shares, will not
be or be an Affiliate of, an "investment company" within the meaning of the
Investment Company Act of 1940, as amended.

9

--------------------------------------------------------------------------------

(u)                   No General Solicitation. Neither the Company nor any
Person acting on behalf of the Company has offered or sold any of the Shares by
any form of general solicitation or general advertising.

(v)                   Listing and Maintenance Requirements. The Common Stock is
registered pursuant to Section 12(b) of the Exchange Act, and the Company has
taken no action designed to, or which to the knowledge of the Company is likely
to have the effect of, terminating the registration of the Common Stock under
the Exchange Act nor has the Company received any notification that the
Commission is contemplating terminating such registration. Except as
specifically disclosed in the SEC Reports, the Company has not, in the 12 months
preceding the date hereof, received notice from any Trading Market on which the
Common Stock is or has been listed or quoted to the effect that the Company is
not in compliance with the listing or maintenance requirements of such Trading
Market. The Company is, and has no reason to believe that it will not in the
foreseeable future continue to be, in compliance with all such listing and
maintenance requirements.

(w)                   Application of Takeover Protections. The Company and the
Board of Directors have taken all necessary action in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Company's articles of incorporation or the
laws of its state of incorporation that is or could become applicable to the
Investors as a result of the Investors and the Company fulfilling their
obligations or exercising their rights under the Transaction Documents,
including without limitation as a result of the Company's issuance of the Shares
and the Investors' ownership of the Shares.

(x)                   No Integrated Offering. Assuming the accuracy of the
Investors' representations and warranties set forth in Section 3.2, neither the
Company, nor any of its Affiliates, nor any Person acting on its or their behalf
has, directly or indirectly, made any offers or sales of any security or
solicited any offers to buy any security, under circumstances that would cause
this offering of the Shares to be integrated with prior offerings by the Company
for purposes of (i) the Securities Act which would require the registration of
any such securities under the Securities Act, or (ii) any applicable shareholder
approval provisions of any Trading Market on which any of the securities of the
Company are listed or designated.

(y)                   No Additional Agreements. The Company does not have any
agreement or understanding with any Investor with respect to the transactions
contemplated by the Transaction Documents other than as specified in the
Transaction Documents.

(z)                   Disclosure. The Company confirms that neither it nor any
Person acting on its behalf has provided any Investor or its respective agents
or counsel with any information that the Company believes constitutes material,
non-public information concerning the Company, the Subsidiaries or their
respective businesses, except insofar as the existence and terms of the proposed
transactions contemplated hereunder may constitute such information. The Company
understands and confirms that the Investors will rely on the foregoing
representations and covenants in effecting transactions in securities of the
Company. Except as specified below, all disclosure provided to the Investors
regarding the Company, the Subsidiaries or their respective businesses and the
transactions contemplated hereby, furnished by or on behalf of the Company
(including the Company’s representations and warranties set forth in this
Agreement) are true and correct and do not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements made therein, in light of the circumstances under which they were
made, not misleading.

10

--------------------------------------------------------------------------------

Each Investor acknowledges and agrees that the Company has not made nor makes
any representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in this Section 3.1.

3.2.                   Representations and Warranties of the Investors. Each
Investor hereby, severally and not jointly, represents and warrants to the
Company as of the date hereof and the Closing Date:

(a)                   Organization; Authority. If the Investor is a business
entity, such Investor is an entity duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization with the
requisite corporate or partnership power and authority to enter into and to
consummate the transactions contemplated by the applicable Transaction Documents
and otherwise to carry out its obligations thereunder. The execution, delivery
and performance by such Investor of the transactions contemplated by this
Agreement has been duly authorized by all necessary corporate or, if such
Investor is not a corporation, such partnership, limited liability company or
other applicable like action, on the part of such Investor. This Agreement has
been duly executed by such Investor, and when delivered by such Investor in
accordance with the terms hereof, will constitute the valid and legally binding
obligation of such Investor, enforceable against it in accordance with its
terms, except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation or similar laws relating to,
or affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application.

(b)                   Investment Intent. Such Investor is acquiring the Shares
as principal for its own account for investment purposes only and not with a
view to or for distributing or reselling such Shares or any part thereof,
without prejudice, however, to such Investor’s right at all times to sell or
otherwise dispose of all or any part of such Shares in compliance with
applicable federal and state securities laws. Subject to the immediately
preceding sentence, nothing contained herein shall be deemed a representation or
warranty by such Investor to hold the Shares for any period of time. Such
Investor is acquiring the Shares hereunder in the ordinary course of its
business. Such Investor does not have any agreement or understanding, directly
or indirectly, with any Person to distribute any of the Shares.

(c)                   Investor Status. Such Investor is not a registered
broker-dealer under Section 15 of the Exchange Act. Such Investor has such
experience in business and financial matters that it is capable of evaluating
the merits and risks of an investment in the Shares. Such Investor acknowledges
that an investment in the Shares is speculative and involves a high degree of
risk. If such Investor is a U.S. Person (as such term is defined in Rule 902(k)
of Regulation S), at the time such Investor was offered the Shares, it was, and
at the date hereof it is, an “accredited investor” as defined in Rule 501(a)
under the Securities Act, and such Investor has completed and executed the
Investor Questionnaire attached as Exhibit A to this Agreement.

11

--------------------------------------------------------------------------------

(d)                   Regulation S. If such Investor is not a U.S. Person, such
Investor (i) acknowledges that the certificate(s) representing or evidencing the
Shares contain a customary restrictive legend restricting the offer, sale or
transfer of any Shares except in accordance with the provisions of Regulation S,
pursuant to registration under the Securities Act, or pursuant to an available
exemption from registration, (ii) agrees that all offers and sales by such
Investor of Shares shall be made pursuant to an effective registration statement
under the Securities Act or pursuant to an exemption from, or a transaction not
subject to the registration requirements of, the Securities Act, (iii)
represents that the offer to purchase the Shares was made to such Investor
outside of the United States, and such Investor was, at the time of the offer
and will be, at the time of the sale and is now, outside the United States, (iv)
has not engaged in or directed any unsolicited offers to purchase Shares in the
United States, (v) is neither a U.S. Person nor a Distributor (as such terms are
defined in Rule 902(k) and 902(d), respectively, of Regulation S), (vi) has
purchased the Shares for its own account and not for the account or benefit of
any U.S. Person, (vii) is the sole beneficial owner of the Shares specified on
signature pages hereto opposite his name and has not pre-arranged any sale with
an Investor in the United States, and (ix) is familiar with and understands the
terms and conditions and requirements contained in Regulation S, specifically,
without limitation, each Investor understands that the statutory basis for the
exemption claimed for the sale of the Shares would not be present if the sale,
although in technical compliance with Regulation S, is part of a plan or scheme
to evade the registration provisions of the Securities Act.

(e)                   Access to Information. Such Investor acknowledges that it
has reviewed the SEC Reports and has been afforded (i) the opportunity to ask
such questions as it has deemed necessary of, and to receive answers from,
representatives of the Company concerning the terms and conditions of the
offering of the Shares and the merits and risks of investing in the Shares; (ii)
access to information about the Company and the Subsidiaries and their
respective financial condition, results of operations, business, properties,
management and prospects sufficient to enable it to evaluate its investment; and
(iii) the opportunity to obtain such additional information that the Company
possesses or can acquire without unreasonable effort or expense that is
necessary to make an informed investment decision with respect to the
investment. Neither such inquiries nor any other investigation conducted by or
on behalf of such Investor or its representatives or counsel shall modify, amend
or affect such Investor’s right to rely on the truth, accuracy and completeness
of the SEC Reports and the Company’s representations and warranties contained in
the Transaction Documents. Such Investor also acknowledges that the Company may
possess material non-public information not known to such Investor regarding or
relating to the Company or the Shares, and such Investor acknowledges that it
has not requested such information and agrees that the Company shall have no
liability whatsoever (and such Investor hereby waives and releases all claims
which it would otherwise have) with respect to the non-disclosure of such
information either prior to the date hereof or subsequent hereto.

(f)                   Certain Trading Activities. Such Investor has not directly
or indirectly, nor has any Person acting on behalf of or pursuant to any
understanding with such Investor, engaged in any transactions in the securities
of the Company (including, without limitations, any Short Sales involving the
Company’s securities) since the earlier to occur of (1) the time that such
Investor was first contacted by the Company regarding an investment in the
Company and (2) the 30th day prior to the date of this Agreement. Such Investor
covenants that neither it nor any Person acting on its behalf or pursuant to any
understanding with it will engage in any transactions in the securities of the
Company (including Short Sales) prior to the time that the transactions
contemplated by this Agreement are publicly disclosed.

12

--------------------------------------------------------------------------------

(g)                   Independent Investment Decision. Such Investor has
independently evaluated the merits of its decision to purchase the Shares
pursuant to the Transaction Documents, and such Investor confirms that it has
not relied on the advice of any other Investor’s business and/or legal counsel
in making such decision.

(h)                   Rule 144. Such Investor understands that the Shares must
be held indefinitely unless such Shares are registered under the Securities Act
or an exemption from registration is available. Such Investor acknowledges that
it is familiar with Rule 144 and that such Investor has been advised that Rule
144 permits resales only under certain circumstances. Such Investor understands
that to the extent that Rule 144 is not available, such Investor will be unable
to sell any Shares without either registration under the Securities Act or the
existence of another exemption from such registration requirement.

(i)                   General. Such Investor understands that the Shares are
being offered and sold in reliance on a transactional exemption from the
registration requirements of federal and state securities laws and the Company
is relying upon the truth and accuracy of the representations, warranties,
agreements, acknowledgments and understandings of such Investor set forth herein
in order to determine the applicability of such exemptions and the suitability
of such Investor to acquire the Shares. Such Investor understands that no United
States federal or state agency or any Governmental Body has passed upon or made
any recommendation or endorsement of the Shares.

The Company acknowledges and agrees that no Investor has made or makes any
representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in this Agreement.

ARTICLE 4.
OTHER AGREEMENTS OF THE PARTIES

4.1.                   a)                   Shares may only be disposed of in
compliance with state and federal securities laws. In connection with any
transfer of the Shares other than pursuant to an effective registration
statement, to the Company, to an Affiliate of an Investor or in connection with
a pledge as contemplated in Section 4.1(b), the Company may require the
transferor thereof to provide to the Company an opinion of counsel selected by
the transferor, the form and substance of which opinion shall be reasonably
satisfactory to the Company, to the effect that such transfer does not require
registration of such transferred Shares under the Securities Act.

(b)                   Certificates evidencing the Shares will contain the
following legend, until such time as they are not required under Section 4.1(c):

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS. THESE SECURITIES
MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM,
OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS AS
EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO SUCH EFFECT, THE
SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE COMPANY. THESE
SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT SECURED
BY SUCH SECURITIES.  

13

--------------------------------------------------------------------------------

The Company acknowledges and agrees that an Investor may from time to time
pledge, and/or grant a security interest in some or all of the Shares pursuant
to a bona fide margin agreement in connection with a bona fide margin account
and, if required under the terms of such agreement or account, such Investor may
transfer pledged or secured Shares to the pledgees or secured parties. Such a
pledge or transfer would not be subject to approval or consent of the Company
and no legal opinion of legal counsel to the pledgee, secured party or pledgor
shall be required in connection with the pledge, but such legal opinion may be
required in connection with a subsequent transfer following default by the
Investor transferee of the pledge. No notice shall be required of such pledge.
At the appropriate Investor’s expense, the Company will execute and deliver such
reasonable documentation as a pledgee or secured party of Shares may reasonably
request in connection with a pledge or transfer of the Shares including the
preparation and filing of any required prospectus supplement under Rule
424(b)(3) of the Securities Act or other applicable provision of the Securities
Act to appropriately amend the list of selling stockholders thereunder. Except
as otherwise provided in Section 4.1(c), any Shares subject to a pledge or
security interest as contemplated by this Section 4.1(b) shall continue to bear
the legend set forth in this Section 4.1(b) and be subject to the restrictions
on transfer set forth in Section 4.1(a) .

(c)                   Certificates evidencing Shares shall not contain any
legend (including the legend set forth in Section 4.1(b)): (i) while a
registration statement covering such Shares is then effective, or (ii) following
a sale or transfer of such Shares pursuant to Rule 144 (assuming the transferee
is not an Affiliate of the Company), or (iii) while such Shares are eligible for
sale by the selling Investor without volume restrictions under Rule 144. The
Company agrees that following the effective date of such registration statement
or such other time as legends are no longer required to be set forth on
certificates representing Shares under this Section 4.1(c), it will, no longer
than ten Trading Days following the delivery by an Investor to the Company or
the Company’s transfer agent of a certificate representing such Shares
containing a restrictive legend, deliver or instruct the Company’s transfer
agent to deliver to such Investor, Shares which are free of all restrictive and
other legends. If the Company is then eligible, certificates for Shares subject
to legend removal hereunder shall be transmitted by the Company’s transfer agent
to an Investor by crediting the prime brokerage account of such Investor with
the Depository Trust Company System as directed by such Investor. If an Investor
shall make a sale or transfer of Shares either (x) pursuant to Rule 144 or (y)
pursuant to a registration statement and in each case shall have delivered to
the Company or the Company’s transfer agent the certificate representing the
applicable Shares containing a restrictive legend which are the subject of such
sale or transfer and a representation letter in customary form (the date of such
sale or transfer and Shares delivery being the “Share Delivery Date”) and (1)
the Company shall fail to deliver or cause to be delivered to such Investor a
certificate representing such Shares that is free from all restrictive or other
legends by the tenth Trading Day following the Share Delivery Date and (2)
following such tenth Trading Day after the Share Delivery Date and prior to the
time such Shares are received free from restrictive legends, the Investor, or
any third party on behalf of such Investor, purchases (in an open market
transaction or otherwise) shares of Common Stock to deliver in satisfaction of a
sale by the Investor of such Shares (a “Buy-In”), then, in addition to any other
rights available to the Investor under the Transaction Documents and Legal
Requirements, the Company shall pay in cash to the Investor (for costs incurred
either directly by such Investor or on behalf of a third party) the amount by
which the total purchase price paid for Common Stock as a result of the Buy-In
(including brokerage commissions, if any) exceed the proceeds received by such
Investor as a result of the sale to which such Buy-In relates. The Investor
shall provide the Company written notice indicating the amounts payable to the
Investor in respect of the Buy-In.

14

--------------------------------------------------------------------------------

4.2.                   Furnishing of Information. As long as any Investor or any
transferee owns any Shares, the Company covenants to timely file (or obtain
extensions in respect thereof and file within the applicable grace period) all
reports required to be filed by the Company after the date hereof pursuant to
the Exchange Act. As long as any Investor owns Shares, if the Company is not
required to file reports pursuant to such laws, it will prepare and furnish to
the Investors and make publicly available in accordance with Rule 144(c) such
information as is required for the Investors to sell the Shares under Rule 144.
The Company further covenants that it will take such further action as any
holder of Shares may reasonably request, all to the extent required from time to
time to enable such Person to sell the Shares without registration under the
Securities Act within the limitation of the exemptions provided by Rule 144.

4.3.                   Integration. The Company shall not, and shall use its
best efforts to ensure that no Affiliate of the Company shall, sell, offer for
sale or solicit offers to buy or otherwise negotiate in respect of any security
(as defined in Section 2 of the Securities Act) that would be integrated with
the offer or sale of the Shares in a manner that would require the registration
under the Securities Act of the sale of the Shares to the Investors, or that
would be integrated with the offer or sale of the Shares for purposes of the
rules and regulations of any Trading Market in a manner that would require
stockholder approval of the sale of the Shares to the Investors.

4.4.                   Securities Laws Disclosure; Publicity. By 5:30 p.m. (New
York time) on the fourth Trading Day following the Closing Date, the Company
will file a Current Report on Form 8-K, disclosing the material terms of the
Transaction Documents (and attach as exhibits thereto all existing Transaction
Documents) and the Closing. The Company covenants that following such
disclosure, the Investors shall no longer be in possession of any material,
non-public information with respect to the Company or any Subsidiary. In
addition, the Company will make such other filings and notices in the manner and
time required by the Commission and the Trading Market on which the Common Stock
may be listed. Notwithstanding the foregoing, the Company shall not publicly
disclose the name of any Investor, or include the name of any Investor in any
filing with the Commission (other than a resale registration statement to
register the Shares and any exhibits to filings made in respect of this
transaction in accordance with periodic filing requirements under the Exchange
Act) or any regulatory agency or Trading Market upon which the Common Stock may
be listed, without the prior written consent of such Investor, except to the
extent such disclosure is required by law or applicable Trading Market
regulations.

4.5.                   Indemnification of Investors. The Company will indemnify
and hold the Investors and their directors, officers, shareholders, partners,
members, affiliates, employees and agents (each, an “Investor Party”) harmless
from any and all losses, liabilities, obligations, claims, contingencies,
damages, costs and expenses, including all judgments, amounts paid in
settlements, court costs and reasonable attorneys’ fees and costs of
investigation in respect thereof (collectively, “Losses”) that any such Investor
Party may suffer or incur as a result of or relating to any misrepresentation,
breach or inaccuracy of any representation, warranty, covenant or agreement made
by any of the Company in any Transaction Document. In addition to the indemnity
contained herein, the Company will reimburse each Investor Party for its
reasonable legal and other expenses (including the cost of any investigation,
preparation and travel in connection therewith) incurred in connection
therewith, as such expenses are incurred.

15

--------------------------------------------------------------------------------

4.6.                   Non-Public Information. The Company covenants and agrees
that neither it nor any other Person acting on its behalf will provide any
Investor or its agents or counsel with any information that the Company believes
constitutes material non-public information, unless prior thereto such Investor
shall have executed a written agreement regarding the confidentiality and use of
such information. The Company understands and confirms that each Investor shall
be relying on the foregoing representations in effecting transactions in
securities of the Company.

4.7.                   Listing of Securities. The Company agrees that it will
take all action reasonably necessary to continue the listing and trading of its
Common Stock on a Trading Market and will comply in all material respects with
the Company’s reporting, filing and other obligations under the bylaws or rules
of the Trading Market.

ARTICLE 5.
CONDITIONS PRECEDENT TO CLOSING

5.1.                   Conditions Precedent to the Obligations of the Investors
to Purchase Shares. The obligation of each Investor to acquire Shares at the
Closing is subject to the satisfaction or waiver by such Investor, at or before
the Closing, of each of the following conditions:

(a)                   Representations and Warranties. The representations and
warranties of the Company contained herein shall be true and correct in all
material respects as of the date when made and as of the Closing as though made
on and as of such date;

(b)                   Performance. The Company shall have performed, satisfied
and complied in all material respects with all covenants, agreements and
conditions required by the Transaction Documents to be performed, satisfied or
complied with by it at or prior to the Closing;

(c)                   No Injunction. No statute, rule, regulation, executive
order, decree, ruling or injunction shall have been enacted, entered,
promulgated or endorsed by any court or governmental authority of competent
jurisdiction that prohibits the consummation of any of the transactions
contemplated by the Transaction Documents;

(d)                   No Suspensions of Trading in Common Stock; Listing.
Trading in the Common Stock shall not have been suspended by the Commission, any
Trading Market or any governmental or regulatory body (except for any
suspensions of trading of not more than one Trading Day solely to permit
dissemination of material information regarding the Company) at any time since
the date of execution of this Agreement, the Common Stock shall have been at all
times since such date listed for trading on a Trading Market, and the Company
shall not have received notice of any delisting or removal from trading on any
Trading Market or that it is in violation of any rule, regulation or
interpretation of any Trading Market that could lead to delisting or removal
from trading;

16

--------------------------------------------------------------------------------

(e)                   Adverse Changes. Since the date of execution of this
Agreement, no event or series of events shall have occurred that reasonably
could have or result in a Material Adverse Effect or a material adverse change
with respect to the Subsidiaries;

(f)                   Company Deliverables. The Company shall have delivered the
Company Deliverables in accordance with Section 2.2(a); and

(g)                   Termination. This Agreement shall not have been terminated
as to such Investor in accordance with Section 6.5.

5.2.                   Conditions Precedent to the Obligations of the Company to
Sell Shares. The obligation of the Company to sell and issue Shares at the
Closing is subject to the satisfaction or waiver by the Company, at or before
the Closing, of each of the following conditions:

(a)                   Representations and Warranties. The representations and
warranties of each Investor contained herein shall be true and correct in all
material respects as of the date when made and as of the Closing Date as though
made on and as of such date;

(b)                   Performance. Each Investor shall have performed, satisfied
and complied in all material respects with all covenants, agreements and
conditions required by the Transaction Documents to be performed, satisfied or
complied with by such Investor at or prior to the Closing;

(c)                   No Injunction. No statute, rule, regulation, executive
order, decree, ruling or injunction shall have been enacted, entered,
promulgated or endorsed by any court or governmental authority of competent
jurisdiction that prohibits the consummation of any of the transactions
contemplated by the Transaction Documents;

(d)                   Investors Deliverables. Each Investor shall have delivered
its Investors Deliverables in accordance with Section 2.2(b); and

(e)                   Termination. This Agreement shall not have been terminated
as to such Investor in accordance with Section 6.5.

ARTICLE 6.
MISCELLANEOUS

6.1.                   Fees and Expenses. Each party shall pay the fees and
expenses of its advisers, counsel, accountants and other experts, if any, and
all other expenses incurred by such party incident to the negotiation,
preparation, execution, delivery and performance of the Transaction Documents.
The Company shall pay all stamp and other taxes and duties levied in connection
with the sale of the Shares.

17

--------------------------------------------------------------------------------

6.2.                   Entire Agreement. The Transaction Documents, together
with the Exhibits thereto, contain the entire understanding of the parties with
respect to the subject matter hereof and supersede all prior agreements,
understandings, discussions and representations, oral or written, with respect
to such matters, which the parties acknowledge have been merged into such
documents, exhibits and schedules.

6.3.                   Notices. Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be in writing
and shall be deemed given and effective on the earliest of (a) the date of
transmission, if such notice or communication is delivered via (i) facsimile
(provided the sender receives a machine-generated confirmation of successful
transmission) at the facsimile number specified in this Section or (ii)
electronic mail (i.e., Email) prior to 6:30 p.m. (New York City time) on a
Trading Day, (b) the next Trading Day after the date of transmission, if such
notice or communication is delivered via (i) facsimile at the facsimile number
specified in this Section or (ii) electronic mail (i.e., Email) on a day that is
not a Trading Day or later than 6:30 p.m. (New York City time) on any Trading
Day, or (c) the Trading Day following the date of mailing, if sent by U.S.
nationally recognized overnight courier service, or (d) upon actual receipt by
the party to whom such notice is required to be given, if sent by any means
other than facsimile or Email transmission. The address for such notices and
communications shall be as follows:

  If to the Company: China BAK Battery, Inc.     BAK Industrial Park, Meigui
Street,    

Huayuankou Economic Zone,  

    Dalian City, Liaoning Province, China, 116422  

 Attn.: Chief Executive Officer  

   

Facsimile: (86) 411-39185980  

    E-mail: IR@cbak.com.cn         With a copy to: Pillsbury Winthrop Shaw
Pittman LLP     2550 Hanover Street     Palo Alto, CA 94304     Facsimile:
650.233.4545     Attention: Thomas M. Shoesmith, Esq.     E-Mail:
tom.shoesmith@pillsburylaw.com         If to an Investor: To the address set
forth under such Investor’s name on the     signature pages hereof;

or such other address as may be designated in writing hereafter, in the same
manner, by such Person.

6.4.                   Amendments; Waivers; No Additional Consideration. No
provision of this Agreement may be waived or amended except in a written
instrument signed by the Company and the Investors holding a majority of the
Shares. No waiver of any default with respect to any provision, condition or
requirement of this Agreement shall be deemed to be a continuing waiver in the
future or a waiver of any subsequent default or a waiver of any other provision,
condition or requirement hereof, nor shall any delay or omission of either party
to exercise any right hereunder in any manner impair the exercise of any such
right. No consideration shall be offered or paid to any Investor to amend or
consent to a waiver or modification of any provision of any Transaction Document
unless the same consideration is also offered to all Investors who then hold
Shares.

18

--------------------------------------------------------------------------------

6.5.                  Termination. This Agreement may be terminated prior to
Closing:

(a)                  by written agreement of the Investors and the Company; and

(b)                  by either the Company or an Investor (as to itself but no
other Investor) upon written notice to the other, if the Closing shall not have
taken place by 6:30 p.m. Eastern time on the Outside Date; provided, that the
right to terminate this Agreement under this Section 6.5(b) shall not be
available to any Person whose failure to comply with its obligations under this
Agreement has been the cause of or resulted in the failure of the Closing to
occur on or before such time.

In the event of a termination pursuant to this Section, the Company shall
promptly notify all non-terminating Investors. Upon a termination in accordance
with this Section 6.5, the Company and terminating Investor(s) shall not have
any further obligation or liability (including as arising from such termination)
to the other and no Investor will have any liability to any other Investor under
the Transaction Documents as a result therefrom.

6.6.                  Construction. The headings herein are for convenience
only, do not constitute a part of this Agreement and shall not be deemed to
limit or affect any of the provisions hereof. The language used in this
Agreement will be deemed to be the language chosen by the parties to express
their mutual intent, and no rules of strict construction will be applied against
any party. This Agreement shall be construed as if drafted jointly by the
parties, and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any provisions of this
Agreement or any of the Transaction Documents.

6.7.                  Successors and Assigns. This Agreement shall be binding
upon and inure to the benefit of the parties and their successors and permitted
assigns. The Company may not assign this Agreement or any rights or obligations
hereunder without the prior written consent of the Investors. Any Investor may
assign any or all of its rights under this Agreement to any Person to whom such
Investor assigns or transfers any Shares, provided such transferee agrees in
writing to be bound, with respect to the transferred Shares, by the provisions
hereof that apply to the “Investors.” 6.8. No Third-Party Beneficiaries. This
Agreement is intended for the benefit of the parties hereto and their respective
successors and permitted assigns and is not for the benefit of, nor may any
provision hereof be enforced by, any other Person, except as otherwise set forth
in Section 4.5.

6.9.                  Governing Law. All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by
and construed and enforced in accordance with the internal laws of the State of
New York, without regard to the principles of conflicts of law thereof. Each
party agrees that all Proceedings concerning the interpretations, enforcement
and defense of the transactions contemplated by this Agreement and any other
Transaction Documents (whether brought against a party hereto or its respective
Affiliates, employees or agents) shall be commenced exclusively in the New York
Courts. Each party hereto hereby irrevocably submits to the exclusive
jurisdiction of the New York Courts for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein (including with respect to the enforcement of the any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any Proceeding, any claim that it is not personally subject to the
jurisdiction of any such New York Court, or that such Proceeding has been
commenced in an improper or inconvenient forum. Each party hereto hereby
irrevocably waives personal service of process and consents to process being
served in any such Proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. Each party hereto hereby
irrevocably waives, to the fullest extent permitted by applicable law, any and
all right to trial by jury in any legal proceeding arising out of or relating to
this Agreement or the transactions contemplated hereby. If either party shall
commence a Proceeding to enforce any provisions of a Transaction Document, then
the prevailing party in such Proceeding shall be reimbursed by the other party
for its reasonable attorneys’ fees and other costs and expenses incurred with
the investigation, preparation and prosecution of such Proceeding.

19

--------------------------------------------------------------------------------

6.10.                  Survival. The representations, warranties, agreements and
covenants contained herein shall survive the Closing and the delivery of the
Shares, until the second anniversary of the date hereof.

6.11.                  Execution. This Agreement may be executed and delivered
(including by facsimile transmission and electronic mail attaching a portable
document file (.pdf)) in one or more counterparts and all of which when taken
together shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each party and delivered to the
other party, it being understood that both parties need not sign the same
counterpart. In the event that any signature is delivered by facsimile
transmission or electronic mail attachment, such signature shall create a valid
and binding obligation of the party executing (or on whose behalf such signature
is executed) with the same force and effect as if such facsimile or electronic
mail attached signature page were an original thereof.

6.12.                  Severability. If any provision of this Agreement is held
to be invalid or unenforceable in any respect, the validity and enforceability
of the remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

6.13.                  Rescission and Withdrawal Right. Notwithstanding anything
to the contrary contained in (and without limiting any similar provisions of)
the Transaction Documents, whenever any Investor exercises a right, election,
demand or option under a Transaction Document and the Company does not timely
perform its related obligations within the periods therein provided, then such
Investor may rescind or withdraw, in its sole discretion from time to time upon
written notice to the Company, any relevant notice, demand or election in whole
or in part without prejudice to its future actions and rights.

20

--------------------------------------------------------------------------------

6.14.                  Replacement of Shares. If any certificate or instrument
evidencing any Shares is mutilated, lost, stolen or destroyed, the Company shall
issue or cause to be issued in exchange and substitution for and upon
cancellation thereof, or in lieu of and substitution therefor, a new certificate
or instrument, but only upon receipt of evidence reasonably satisfactory to the
Company of such loss, theft or destruction and customary and reasonable
indemnity, if requested. The applicants for a new certificate or instrument
under such circumstances shall also pay any reasonable third-party costs
associated with the issuance of such replacement Shares. If a replacement
certificate or instrument evidencing any Shares is requested due to a mutilation
thereof, the Company may require delivery of such mutilated certificate or
instrument as a condition precedent to any issuance of a replacement.

6.15.                  Remedies. In addition to being entitled to exercise all
rights provided herein or granted by law, including recovery of damages, each of
the Investors and the Company will be entitled to specific performance under the
Transaction Documents. The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations described in the foregoing sentence and hereby agrees to waive in
any action for specific performance of any such obligation the defense that a
remedy at law would be adequate.

6.16.                  Payment Set Aside. To the extent that the Company makes a
payment or payments to any Investor pursuant to any Transaction Document or an
Investor enforces or exercises its rights thereunder, and such payment or
payments or the proceeds of such enforcement or exercise or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside,
recovered from, disgorged by or are required to be refunded, repaid or otherwise
restored to the Company, a trustee, receiver or any other person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.

6.17.                  Independent Nature of Investors’ Obligations and Rights.
The obligations of each Investor under any Transaction Document are several and
not joint with the obligations of any other Investor, and no Investor shall be
responsible in any way for the performance of the obligations of any other
Investor under any Transaction Document. The decision of each Investor to
purchase Shares pursuant to the Transaction Documents has been made by such
Investor independently of any other Investor. Nothing contained herein or in any
Transaction Document, and no action taken by any Investor pursuant thereto,
shall be deemed to constitute the Investors as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Investors are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by the Transaction Documents. Each
Investor acknowledges that no other Investor has acted as agent for such
Investor in connection with making its investment hereunder and that no Investor
will be acting as agent of such Investor in connection with monitoring its
investment in the Shares or enforcing its rights under the Transaction
Documents. Each Investor shall be entitled to independently protect and enforce
its rights, including without limitation the rights arising out of this
Agreement or out of the other Transaction Documents, and it shall not be
necessary for any other Investor to be joined as an additional party in any
Proceeding for such purpose. The Company acknowledges that each of the Investors
has been provided with the same Transaction Documents for the purpose of closing
a transaction with multiple Investors and not because it was required or
requested to do so by any Investor.

21

--------------------------------------------------------------------------------

6.18.                  Limitation of Liability. Notwithstanding anything herein
to the contrary, the Company acknowledges and agrees that the liability of an
Investor arising directly or indirectly, under any Transaction Document of any
and every nature whatsoever shall be satisfied solely out of the assets of such
Investor, and that no trustee, officer, other investment vehicle or any other
Affiliate of such Investor or any investor, shareholder or holder of shares of
beneficial interest of such a Investor shall be personally liable for any
liabilities of such Investor.

6.19.                  Further Assurances. The parties shall execute and deliver
all such further instruments and documents and take all such other actions as
may reasonably be required to carry out the transactions contemplated hereby and
to evidence the fulfillment of the agreements herein contained.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGES FOLLOW]

22

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

  CHINA BAK BATTERY, INC.                   By:  ______________________    
 Name: Yunfei Li      Title: Chief Executive Officer

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGE FOR INVESTORS FOLLOWS]

--------------------------------------------------------------------------------

      IN WITNESS WHEREOF, the parties hereto have caused this Securities
Purchase Agreement to be duly executed by their respective authorized
signatories as of the date first indicated above.

  NAME OF INVESTOR       _________________________________________________      
By: ______________________________________________            Name:          
 Title:       Investment Amount: $  _______________________________       Number
of Shares: ___________________________________       Tax ID No.:
________________________________________       ADDRESS FOR NOTICE       c/o: 
______________________________________________       Street:
_____________________________________________       City/State/Country/Zip:
________________________________       Attention: 
__________________________________________       Tel: 
_______________________________________________       Fax: 
_______________________________________________       DELIVERY INSTRUCTIONS  

    (if different from above)

      c/o: ________________________________________________       Street:
______________________________________________       City/State/Country/Zip:
_________________________________       Attention:
___________________________________________       Tel:
________________________________________________


--------------------------------------------------------------------------------

EXHIBIT A
INVESTOR QUESTIONNAIRE

Non-U.S. Persons:

(A) ______I hereby represent and warrant that I AM NOT a U.S. domestic Person.  
  U.S. Persons:   (B) ______I hereby represent and warrant that I AM a U.S.
domestic Person. (Please also indicate below which category of Accredited
Investor is applicable)

[To be completed below ONLY IF you ARE a U.S. Person]

INDIVIDUAL INVESTORS:

  I am a natural person whose individual net worth, or joint net worth with my
spouse, presently exceeds $1,000,000 (excluding the value of my primary
residence).1         I am a natural person who had an individual income in
excess of $200,000 in each of the two most recent years or joint income with my
spouse in excess of $300,000 in each of those years, and I reasonably expect
reaching the same income level in the current year.

CORPORATIONS, PARTNERSHIPS, LIMITED LIABILITY COMPANIES, BUSINESS TRUSTS OR
OTHER ENTITIES:

I am a corporation, partnership, limited liability company or other entity in
which all of the equity owners are “accredited investors” (meeting at least one
of the suitability requirements for individual investors above).

   



I am a corporation, partnership, limited liability company or “Massachusetts” or
similar business trust with total assets in excess of $5,000,000 and was not
formed for the specific purpose of acquiring the Securities, the executive
officer, manager or trustee of which has such knowledge and experience in oil
and gas investing and/or financial and business matters that it is capable of
evaluating the merits and risks of investing in the Securities.

GRANTOR OR FAMILY TRUSTS (NOTE: Please enclose a copy of the trust agreement):

    I am a revocable or family trust the settlor(s) or grantor(s) of which (i)
may revoke the trust at any time and regain title to the trust assets and (ii)
meet(s) at least one of the suitability requirements for individual investors
above.

INDIVIDUAL RETIREMENT ACCOUNTS (to be initialed by participant, not the IRA
custodian):

____________________________

1

In calculating net worth, include all of your assets (other than your primary
residence) whether liquid or illiquid, such as cash, stock, securities, personal
property and real estate based on the fair market value of such property, MINUS
your debts and liabilities. A mortgage or other indebtedness secured by your
primary residence should not be included in the liabilities used to calculate
net worth except to the extent such indebtedness exceeds the value of the
residence.


--------------------------------------------------------------------------------


    I am an individual retirement account administered in accordance with the
U.S. Tax Code the participant of which meets at least one of the suitability
requirements for individual investors above.

OTHER:

    I am a director or executive officer of the Company.           I otherwise
qualify as an “accredited investor” for the following reason(s):

BY EXECUTING BELOW, I REPRESENT AND WARRANT THAT THE INFORMATION CONTAINED IN
THIS QUESTIONNAIRE IS TRUE, ACCURATE AND COMPLETE.

  NAME OF INVESTOR       ____________________________________________________  
    By:  _________________________________________________            Name:    
       Title:


--------------------------------------------------------------------------------